DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (JP 2019-2348 A, refer to attached translation).
Regarding claim 13, Ono discloses discloses a refrigeration system, comprising:
one or more compressors (11);
a compressor discharge header (13);
a compressor suction header (12); and
one or more flexible conduits (12a and 13a) fluidly coupling an outlet of the one or more compressors (11) to the compressor discharge header (13) and an inlet of the one or more compressors to the compressor suction header (12).

Regarding claim 14, Ono meets the claim limitations as disclosed above in the rejection of claim 13. Further, Ono discloses wherein each of the one or more flexible conduits (12a and 13a) comprise a quick connect (41 and 42) positioned on an outlet side, a rigid pipe (12b and 13b) positioned on an inlet side, and a flexible pipe (13a and 12a) extending between the quick connect and the rigid pipe (refer to Fig. 2).

Regarding claim 15, Ono meets the claim limitations as disclosed above in the rejection of claim 14. Further, Ono discloses wherein the quick connect (41) is coupled to the discharge header (13), and the rigid pipe (13b) is coupled to the outlet of the one or more compressors (refer to Fig. 2).

Regarding claim 16, Ono meets the claim limitations as disclosed above in the rejection of claim 14. Further, Ono discloses wherein the quick connect (42) is coupled to the suction header (12), and the rigid pipe (12b) is coupled to the inlet of the one or more compressors (refer to Fig. 2).

Regarding claim 17, Ono meets the claim limitations as disclosed above in the rejection of claim 14. Further, Ono discloses wherein the flexible pipe dampens vibration or pressure pulsation of the one or more flexible conduits (refer to lines 4-6 from the background art par., page 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 2018/0216851) in view of Ono (JP 2019-2348 A, refer to attached translation). 
Regarding claim 1, Christensen discloses a CO2 refrigeration system, comprising:
a receiving tank (6) to contain a quantity of liquid and gaseous CO2;
a condenser (2) fluidly coupled to the receiving tank (6);
a low temperature system fluidly coupled to the receiving tank, the low temperature system comprising: 
a plurality of low temperature evaporators (22);
a plurality of low temperature expansion valves (21);
a plurality of low temperature compressors (24);
a low temperature suction header (23);
a low temperature discharge header (25); and
a plurality of low temperature conduits fluidly coupling the low temperature compressors (24) to the low temperature discharge header and the low temperature suction header (refer to Fig. 1); 
a medium temperature system fluidly coupled to the receiving tank (6) and the low temperature system, the medium temperature system comprising:
a plurality of medium temperature evaporators (12);
a plurality of medium temperature expansion valves (11);
a plurality of medium temperature compressors (14);
a medium temperature suction header (13);
a medium temperature discharge header (1); and
a plurality of medium temperature conduits fluidly coupling the medium temperature compressors (14) to the medium temperature discharge header and the medium temperature suction header (refer to Fig. 1).
While Christensen discloses the plurality of low temperature conduits and the plurality of medium temperature conduits, Christensen fails to explicitly disclose wherein said plurality of low temperature conduits and medium temperature conduits are flexible.
However, Ono teaches a structure for controlling vibration of a compressor (refer to 11, Fig. 2), wherein the suction (12) and discharge (13) conduits of the compressor (11) are flexible (refer to the flexible portions 12a and 13a of the conduits), in order to absorb a vibration transmitted from the compressor (refer to lines 4-6 from the background art par., page 1).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Christensen such that the plurality of low temperature conduits and the plurality of medium temperature conduits are flexible in view of the teachings by Ono, in order to absorb a vibration transmitted from the compressor.

Regarding claim 2, Christensen as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Christensen as modified discloses wherein each of the plurality of flexible medium temperature conduits and each of the plurality of low temperature conduits comprise a quick connect (refer to grommets 41 and 42 as taught by Ono) positioned on a first side (refer to Fig. 2 by Ono), a rigid pipe segment (refer to 12b and 13b as taught by Ono) positioned on a second side (refer to Fig. 2 by Ono), and a flexible pipe (refer to portions 12a and 13b as taught by Ono) extending between the quick connect and the rigid pipe (refer to Fig. 2 by Ono).  

Regarding claim 3, Christensen as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Christensen as modified discloses wherein the quick connect (41 and 42, Fig. 2 as taught by Ono) is coupled to the low temperature discharge header or the medium temperature discharge header, and the rigid pipe (12b and 13b, Fig. 2 as taught by Ono) is coupled to a discharge of one of the plurality of low temperature compressors (24) or one of the plurality of medium temperature compressors (14).

Regarding claim 4, Christensen as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Christensen as modified discloses wherein the quick connect (41 and 42, Fig. 2 as taught by Ono) is coupled to the low temperature suction header or the medium temperature suction header, and the rigid pipe (12b and 13b, Fig. 2 as taught by Ono) is coupled to a suction of one of the plurality of low temperature compressors (24) or one of the plurality of medium temperature compressors (14).

Regarding claim 7, Christensen discloses a CO2 refrigeration system, comprising:
a receiving tank (6) to contain a quantity of liquid and gaseous CO2; 
a condenser (2) fluidly coupled to the receiving tank (6);
a plurality of evaporators (12 and 22); 
a plurality of expansion valves (11 and 21) fluidly disposed between the evaporators (12 and 22) and the receiving tank (6); 
a plurality of compressors (14 and 24) fluidly coupled to the plurality of evaporators (12 and 22); and 
a plurality of conduits (refer to Fig. 1) fluidly coupled to an outlet of the compressors (14 and 24) and an inlet of the compressors (14 and 24).
While Christensen discloses the plurality of conduits, Christensen fails to explicitly disclose wherein the plurality of conduits are flexible.
However, Ono teaches a structure for controlling vibration of a compressor (refer to 11, Fig. 2), comprising suction (12) and discharge (13) conduits of the compressor (11) being flexible (refer to the flexible portions 12a and 13a of the conduits), in order to absorb a vibration transmitted from the compressor (refer to lines 4-6 from the background art par., page 1).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Christensen such that the plurality of conduits are flexible in view of the teachings by Ono, in order to absorb a vibration transmitted from the compressor.

Regarding claim 8, Christensen as modified meets the claim limitations as disclosed above in the rejection of claim 7. Further, Christensen as modified discloses wherein each of the plurality of flexible conduits comprise a quick connect (41 and 42 as taught by Ono) positioned on an outlet side (refer to Fig. 2 by Ono), a rigid pipe (12b and 13b as taught by Ono) positioned on an inlet side (refer to Fig. 2 by Ono), and a flexible pipe (refer to 12a and 13a as taught by Ono) extending between the quick connect and the rigid pipe (refer to Fig. 2 by Ono).

Regarding claim 9, Christensen as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Christensen as modified discloses wherein the quick connect (41 as taught by Ono coupled to the discharge conduit 13) is coupled to a discharge header (1 and 25) that fluidly communicates with the condenser (2), and the rigid pipe (13b as taught by Ono coupled to the discharge conduit 13) is coupled to a discharge of the compressors (14 and 24).

Regarding claim 10, Christensen as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Christensen as modified discloses wherein the quick connect (42, Fig. 2 as taught by Ono coupled to the suction conduit 12) is coupled to a suction header (13 and 23) that fluidly communicates with the evaporators (12 and 22), and the rigid pipe (12b as taught by Ono coupled to the suction conduit 12) is coupled to a suction of the compressors (14 and 24).

Claim(s) 5-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 2018/0216851), Ono (JP 2019-2348 A), and further in view of Nakano (CN 108351125 A, refer to attached translation).
Regarding claims 5-6 and 11-12, Christensen as modified meets the claim limitations as disclosed above in the rejection of claims 2 and 7 respectively. Further, Christensen as modified discloses the flexible pipe, but fails to explicitly disclose a two layered material construction.
However, Nakano further teaches that it is known in the art of refrigeration, to provide a compressor (11) having a flexible pipe (12), wherein the flexible pipe (12) is a two layered material construction (refer to page 4, par. 4, wherein the flexible pipe includes an outer surface 18 that is covered by a flexible material, and a flexible inner tube 20 made of silicon resin), in order to reduce the transmission of vibration (refer to page 2, last sentence of par. 1).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Christensen such that the flexible pipe is a two layered material construction in view of the teachings by Nakano, in order to reduce the transmission of vibration.
Further, Christensen as modified discloses the flexible pipe, but fails to explicitly disclose wherein the flexible pipe comprises a three-layered material construction.
However, Applicant has not disclosed that having a three-layered material construction solves any stated problem, indicating simply suitable materials for the flexible pipe 104 may be, for example, a three-layer hose (e.g., of a type having an inner core elastomer layer, a middle steel braided wire layer, and outer elastomer cover layer, or a corrugated inner core layer and a double outer wire braid layer), or a two layer hose (e.g., PTFE inner core and 304SS outer wire braid cover).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Christensen such that the flexible pipe comprises a three-layered material construction because it appears to be an arbitrary design consideration which fails to patentably distinguish over Christensen as modified.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (JP 2019-2348 A) in view of Park (US 2016/0282026).
Regarding claim 18, Ono meets the claim limitations as disclosed above in the rejection of claim 13. Further, Ono discloses the use of an acceleration sensor coupled to the flexible conduits to measure vibration acceleration, but Ono fails to explicitly disclose a controller and one or more vibration sensors coupled to the flexible conduits and configured to send a signal representative of vibration to the controller.
However, Park teaches that it is known in the art of refrigeration, to provide a controller (110) and one or more vibration sensors (140) coupled to conduits of a compressor (refer to par. 35, lines 2-3) and configured to send a signal representative of vibration to the controller (refer to par. 35, lines 5-7), in order to detect a frequency at which vibration occurs, and malfunction of the compressor may be prevented (refer to par. 8, lines 1-7).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Ono by providing a controller and one or more vibration sensors as taught by Park coupled to the flexible conduits and configured to send a signal representative of vibration to the controller, in order to prevent malfunction of the compressor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763